           Case 1:19-cv-11946-VSB Document 63 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                         9/29/2020
WONDERLAND NURSERYGOODS CO., :
LTD.,                                                     :
                                                          :
                                         Plaintiff,       :        19-CV-11946 (VSB)
                                                          :
                           -against-                      :              ORDER
                                                          :
HALO INNOVATIONS, INC. et al,                             :
                                                          :
                                         Defendants. :
                                                          :
-------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The Court is in receipt of a proposed Stipulation and Order of Dismissal submitted by the

parties on September 28, 2020, (Doc. 62), which asks the Court to retain jurisdiction to enforce

the parties’ settlement. The Court will not retain jurisdiction to enforce confidential settlement

agreements. If the parties wish the Court to retain jurisdiction, they must place the terms of the

settlement on the public record by either providing a copy of the settlement agreement for the

Court to endorse or including the terms of settlement in their stipulation of dismissal. If the

parties do not wish the Court to retain jurisdiction, they should revise their stipulation of

dismissal to remove that paragraph. Accordingly, by October 5, 2020, the parties shall submit a

revised stipulation.


SO ORDERED.

Dated: September 29, 2020
       New York, New York
